I dissent. Under the decision of this court on the former appeal the trial judge was given authority to determine whether a new notice of sale ought to be given. The decision of this court vested him with the widest possible discretion. If before the sale was had, he had determined that a new notice ought to be given, his determination would of necessity have been final as there was not sufficient time to obtain a review of his decision. When the application for a new notice was presented to the trial judge, he determined that in view of all the circumstances he would permit the sale to be held and then, after the sale had been held, determine whether a new notice ought to be given. In this I see nothing contrary to the order of this court. The trial judge pursued a practical course. He, in effect, told the parties that he would suspend judgment on their motion until after the sale was had, i.e., that he would decide the motion in light, not only of the then existing record, but in light of the sale. After due consideration of all the facts, the trial judge decided that a new notice of the sale ought to be given. The decision was upon the very question this court required the district judge to decide. And in my opinion it cannot be said that the trial judge abused his discretion in making the order appealed from.
BRONSON, Ch. J., concurs in dissent. *Page 324